FILED
                            NOT FOR PUBLICATION                             JUN 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



YOLANDA ASPARREN,                                No. 12-17118

               Petitioner - Appellant,           D.C. No. 3:12-cv-03647-RS

  v.
                                                 MEMORANDUM *
ALEJANDRO MAYORKAS, in his
official capacity and UNITED STATES
CITIZENSHIP AND IMMIGRATION
SERVICES,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                              Submitted June 17, 2013 **

Before:        HAWKINS, GOULD, and WATFORD, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Yolanda Asparren appeals pro se the district court’s denial of her request for

preliminary injunctive relief in her action seeking a refund and waiver of certain

immigration-related filing fees. We affirm in part and dismiss in part.

      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. Winter v. Natural Resources Defense Council, 555 U.S. 7, 20 (2008)

(listing factors for district court to consider); Sports Form, Inc. v. United Press

Int’l, 686 F.2d 750, 752–53 (9th Cir. 1982) (explaining limited scope of review).

      To the extent that Asparren’s request for injunctive relief is based on her

husband’s payment of an immigration-related filing fee, we affirm the denial of

relief for lack of standing because the husband has voluntarily dismissed the appeal

as to himself. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)

(requiring actual injury-in-fact that will likely be redressed by a favorable

decision).

      To the extent that Asparren seeks an order compelling the United States

Citizenship and Immigration Services to issue a prompt decision on her request for

a fee waiver, we dismiss that portion of the appeal as moot because a decision

denying the request for a fee waiver was issued on November 5, 2012. See Hemp

Indus. Ass’n v. Drug Enforcement Admin., 333 F.3d 1082, 1085 n. 3 (9th Cir.2003)


                                           2                                     12-17118
(explaining that appeal is moot when interim events have eradicated effects of

alleged violation).

      All pending motions are DENIED. The judgment is AFFIRMED in part

and DISMISSED as moot in part.




                                         3                                   12-17118